8 N.Y.3d 909 (2007)
865 N.E.2d 1223
834 N.Y.S.2d 57
MARGO LENNARD, Appellant,
v.
MENDIK REALTY CORP. et al., Respondents and Third-Party Plaintiffs.
CITY OF NEW YORK, Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Decided March 29, 2007.
*910 Sullivan Papain Block McGrath & Cannavo P.C., New York City (Brian J. Shoot of counsel), for appellant.
Law Offices of Charles J. Siegel, New York City (Jack L. Cohen of counsel), for respondents and third-party plaintiffs.
Michael A. Cardozo, Corporation Counsel, New York City (Kristin M. Helmers of counsel), for third-party defendant-respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the case remitted to that Court for consideration of issues raised but not determined on the appeal to that Court.
Plaintiff contends that she was injured when she slipped and fell on loose floor tiles in a bathroom at her workplace. Defendants, owners and managers of the premises, failed to establish that they lacked constructive notice of the allegedly defective floor tiles as a matter of law (see Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986]; see also Chapman v Silber, 97 NY2d 9, 19 [2001]). Accordingly, summary judgment was not appropriate.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.